119 Ga. App. 57 (1969)
166 S.E.2d 580
GEIGER
v.
BROOKS SUPER MARKET NO. 4, INC.
43992.
Court of Appeals of Georgia.
Submitted October 8, 1968.
Decided January 17, 1969.
James H. Fort, for appellant.
Kelly, Champion & Henson, John W. Denney, J. Norman Pease, Ray Allison, S. E. Kelly, for appellee.
BELL, Presiding Judge.
Plaintiff brought this suit to recover for injuries sustained when she slipped and fell on a bean shell on the floor of defendant's grocery store. On trial of the case the court directed a verdict for defendant. In resisting this appeal defendant's only contention is that there was no evidence showing that the bean shell had been on the floor a sufficient length of time to charge defendant with knowledge of its presence. See generally: Brown v. S. H. Kress Co., 66 Ga. App. 242 (17 SE2d 758); Rogers v. Ranew, 108 Ga. App. 406, 408 (133 SE2d 410); Sharpton v. Great A. & P. Tea Co., 112 Ga. App. 283, 285 (145 SE2d 101); Banks v. Colonial Stores, Inc., 117 Ga. App. 581, 584 (161 SE2d 366). We disagree. Both plaintiff and her daughter testified that defendant's produce manager stated immediately after the injury occurred that the store was having a special sale on beans, that he had had a problem keeping them off the floor and that he bet he had swept the floor forty times that day. The testimony of the produce manager was generally consistent with that of plaintiff and her daughter. Construed most favorably to plaintiff, it showed that he had swept the floor many times during the day because of a constant problem with beans falling on the floor. This evidence presented a *58 jury question on the issue of defendant's knowledge of the dangerous condition of the floor in the area of the produce counter.
Judgment reversed. Hall and Quillian, JJ., concur.